Exhibit 10.2

RECEIVABLES PURCHASE AGREEMENT

Dated as of June 22, 2010

among

NALCO COMPANY

as Seller

and

NALCO RECEIVABLES II LLC

as Buyer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I.        DEFINITIONS    1

SECTION 1.01.

  Certain Defined Terms, Incorporation of Definitions from Receivables Transfer
Agreement    1

SECTION 1.02.

  Other Terms    6

ARTICLE II.        AMOUNTS AND TERMS OF PURCHASES

   6

SECTION 2.01.

  Agreement to Purchase    6

SECTION 2.02.

  Payment for the Purchases    7

SECTION 2.03.

  Purchase Price Credit Adjustments    8

SECTION 2.04.

  Payments and Computations, Etc    9

SECTION 2.05.

  Transfer of Records    10

SECTION 2.06.

  Characterization; Grant of Security Interest    11

SECTION 2.07.

  No Repurchase    11

SECTION 2.08.

  Intercompany Note    12

SECTION 2.09.

  Certain Allocations    12 ARTICLE III.        CONDITIONS OF PURCHASES    12

SECTION 3.01.

  Conditions Precedent to Initial Purchase from the Seller    12

SECTION 3.02.

  Conditions Precedent to All Purchases    13

SECTION 3.03.

  Condition Precedent to Seller’s Obligations    13

ARTICLE IV.        REPRESENTATIONS AND WARRANTIES

   14

SECTION 4.01.

  Representations and Warranties of the Seller    14

SECTION 4.02.

  Representations and Warranties of the Buyer    18 ARTICLE V.        COVENANTS
   19

SECTION 5.01.

  Covenants of the Seller    19 ARTICLE VI.        ADMINISTRATION AND COLLECTION
   23

SECTION 6.01.

  Designation of Collection Agent    23

SECTION 6.02.

  Certain Rights of the Buyer    23

SECTION 6.03.

  Rights and Remedies    24 ARTICLE VII.        EVENTS OF TERMINATION    24

SECTION 7.01.

  Events of Termination    24

 

i



--------------------------------------------------------------------------------

ARTICLE VIII.        INDEMNIFICATION

   25

SECTION 8.01.

  Indemnities by the Seller    25

ARTICLE IX.          MISCELLANEOUS

   27

SECTION 9.01.

  Amendments, Etc    27

SECTION 9.02.

  Notices, Etc    27

SECTION 9.03.

  Binding Effect; Assignability    27

SECTION 9.04.

  Costs, Expenses and Taxes    28

SECTION 9.05.

  No Proceedings    28

SECTION 9.06.

  GOVERNING LAW    28

SECTION 9.07.

  Third Party Beneficiary    29

SECTION 9.08.

  Restriction on Payments; Waiver of Setoff    29

SECTION 9.09.

  Execution in Counterparts    29

SECTION 9.10.

  Integration; Survival of Termination    29

SECTION 9.11.

  Consent to Jurisdiction    30

SECTION 9.12.

  WAIVER OF JURY TRIAL    30

SECTION 9.13.

  Conditions to Effectiveness    30

 

EXHIBITS AND SCHEDULES

SCHEDULE I

   Notice Addresses

SCHEDULE II

   Litigation Disclosure

SCHEDULE III

   Taxes

EXHIBIT A

   Lock-Box Banks

EXHIBIT B

   Form of Intercompany Note

EXHIBIT C

   Trade Names and Former Names; Taxpayer Identification Number and
Organizational Identification Number

 

ii



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

Dated as of June 22, 2010

NALCO COMPANY, a Delaware corporation (“Nalco Company”), as seller (the
“Seller”), and NALCO RECEIVABLES II LLC, a Delaware limited liability company,
as buyer (the “Buyer”), agree as follows:

PRELIMINARY STATEMENTS.

(1) The Seller intends to sell irrevocably all of its right, title and interest
in, to and under the Receivables and the Receivables Property now existing or
hereafter created to the Buyer on the terms and subject to the conditions set
forth in this Agreement;

(2) The Buyer desires to purchase irrevocably all of the Seller’s right, title
and interest in, to and under the Receivables and the Receivables Property now
existing or hereafter created from the Seller on the terms and subject to the
conditions set forth in this Agreement;

(3) The Seller and the Buyer intend that the transfer of the Receivables and the
Receivables Property from the Seller to the Buyer be a true sale (and not a
secured financing) providing the Buyer with the full benefits of ownership of
the Receivables and the Receivables Property;

(4) To obtain the necessary funds to purchase the Receivables and Receivables
Property, the Buyer has entered into the Receivables Transfer Agreement,
pursuant to which it will sell an undivided interest in the Receivables and
Receivables Property to the Transferees; and

(5) Nalco Company has been appointed to act as the Collection Agent in respect
of the Purchased Receivables pursuant to the Receivables Transfer Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties agree as follows:

ARTICLE I. DEFINITIONS

SECTION 1.01. Certain Defined Terms, Incorporation of Definitions from
Receivables Transfer Agreement. Capitalized terms used and not otherwise defined
herein have the meanings specified in the Receivables Transfer Agreement (as
defined below). The following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“Agreement” means this Receivables Purchase Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

“Aggregate Purchase Price” has the meaning specified in Section 2.04(c).

“Cash Payments” has the meaning specified in Section 2.04(c).



--------------------------------------------------------------------------------

“Collection Agent” means Nalco Company in its capacity as collection agent under
the Receivables Transfer Agreement, and any successor thereto in such capacity.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including, without limitation, all
Deemed Collections, Finance Charges, if any, and cash proceeds of Related
Security with respect to such Receivable.

“Contract” means an agreement or invoice pursuant to or under which an Obligor
shall be obligated to pay for merchandise purchased or services rendered.

“Discount” means, in respect of each Purchase, the Discount Percentage
multiplied by the Outstanding Balance of the Receivables that are the subject of
such Purchase.

“Discount Percentage” shall mean, as of any Purchase Date, the percentage
obtained from the following formula (all determined by the Buyer as of the
related Purchase Date):

(LR + ACRP + ASFP + AP)

 

Where

LR =

  

the product of (i) 1.1 and (ii) the average Loss-to-Liquidation Ratio for the
three (3) Monthly Settlement Periods immediately preceding such Purchase Date.

ACRP =

  

the “Adjusted Carrying Cost Reserve Percentage”, defined as the ratio (expressed
as a percentage) obtained by dividing (a) the product of (i) the average of the
DSO for the three (3) Monthly Settlement Periods immediately preceding such
Purchase Date (the “Average DSO”) and (ii) the Base Rate as of the most recent
Monthly Settlement Period by (b) 365.

ASFP =

  

the “Adjusted Servicing Fee Percentage”, defined as the ratio (expressed as a
percentage) obtained by dividing (a) the product of the Average DSO times the
Servicing Fee Percentage, by (b) 360.

AP =

  

the “Additional Percentage,” defined as 0.10%.

provided that none of the elements of the above-referenced formula, in respect
of any purchase of Receivables, will be adjusted following the related Purchase
Date.

“Effective Date” means June 22, 2010, or the date on which the conditions set
forth in Section 3.01 and Section 9.13 have been satisfied.

 

2



--------------------------------------------------------------------------------

“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Seller, a Subsidiary of the Seller or any ERISA
Affiliate of the Seller of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Seller, a Subsidiary of the
Seller or any ERISA Affiliate of the Seller from the Pension Benefit Guaranty
Corporation or a plan administrator of any notice relating to an intention to
terminate any Plan or to appoint a trustee to administer any Plan under
Section 4042 of ERISA; (f) the incurrence by the Seller, a Subsidiary of the
Seller or any ERISA Affiliate of the Seller of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Seller, a Subsidiary of the Seller or any ERISA Affiliate of the
Seller of any notice, or the receipt by any Multiemployer Plan from the Seller,
any such Subsidiary or any such ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

“Excluded Receivable” means any indebtedness owed to the Seller (x) by an
Obligor which is a Sanctioned Entity or a Sanctioned Person or (y) which has
been generated in a country which is a Sanctioned Entity.

“Incipient Termination Event” means an event that but for notice or lapse of
time or both would constitute a Termination Event.

“Indemnified Amounts” has the meaning specified in Section 8.01.

“Indemnified Parties” has the meaning specified in Section 8.01.

“Intercompany Note” means that certain Intercompany Note, substantially in the
form of Exhibit B, issued by Nalco Receivables LLC to Nalco Company pursuant to
that certain Amended and Restated Receivables Purchase Agreement, dated as of
June 22, 2007 between Nalco Company, as seller, and Nalco Receivables LLC, as
buyer, as amended pursuant to and assumed by the Buyer as of the Effective Date
under the Sale Agreement, dated as of the date hereof, among Nalco Receivables
LLC, as seller, Nalco Company and Nalco Receivables II LLC, as buyer.

“Loss-to-Liquidation Ratio” means, on any Monthly Report Date and continuing
until (but not including) the next Monthly Report Date, the ratio (expressed as
a percentage) of (i) the aggregate Outstanding Balance of all Receivables that
became Charged-Off Receivables during the immediately preceding Monthly
Settlement Period to (ii) the aggregate amount of Collections of Receivables
actually received during the immediately preceding Monthly Settlement Period.

“Modified Aggregate Purchase Price” has the meaning specified in
Section 2.04(c).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Seller, a Subsidiary of the Seller or any ERISA Affiliate
(other than one considered an ERISA Affiliate only pursuant to subsection (m) or
(o) of Code Section 414) is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

 

3



--------------------------------------------------------------------------------

“Non-Payment Event” has the meaning specified in Section 2.01(b).

“Obligor” means a Person obligated to make payments for the provision of goods
and services pursuant to a Contract.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code and in
respect of which the Seller, a Subsidiary of the Seller or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Purchase” means a purchase by the Buyer of Receivables from the Seller pursuant
to Article II.

“Purchase Date” means each day on which a Purchase is made pursuant to Article
II.

“Purchased Receivable” means any Receivable which is purchased by the Buyer
pursuant to Article II.

“Purchase Price” for any Purchase pursuant to Article II means an amount equal
(a) to the Outstanding Balance of the Receivables that are the subject of such
Purchase, minus (b) the Discount for such Purchase.

“Purchase Price Credit” has the meaning specified in Section 2.03.

“Purchase Settlement Period” has the meaning specified in Section 2.04(c).

“Receivable” means the indebtedness owed to the Seller by an Obligor under a
Contract whether constituting an account, chattel paper, instrument, investment
property or general intangible, arising in connection with the sale or lease of
merchandise or the rendering of services by the Seller, and includes the right
to payment of any Finance Charges and other obligations of such Obligor with
respect thereto. Notwithstanding the foregoing, the term “Receivable” shall not
include any indebtedness constituting an Excluded Receivable.

“Receivables Property” has the meaning specified in Section 2.01(a).

 

4



--------------------------------------------------------------------------------

“Receivables Transfer Agreement” means that certain Receivables Transfer
Agreement, dated as of June 22, 2010, among the Buyer, the Collection Agent,
Credit Agricole Corporate and Investment Bank, New York (Credit Agricole CIB,
New York), as administrative agent and the several transferees and funding
agents parties thereto from time to time, as amended, restated or otherwise
modified from time to time.

“Records” has the meaning specified in Section 2.05(a).

“Related Security” with respect to any Receivable shall mean the rights of the
related Seller in, to and under:

(a) all of the Seller’s interest, if any, in the merchandise (including returned
or repossessed merchandise), if any, the sale of which by the Seller gave rise
to such Receivable excluding any of the foregoing which secures Indebtedness
under the Credit Agreement or, to the extent any Indebtedness is outstanding
under the 2003 Credit Agreement, the 2003 Credit Agreement;

(b) all other security interests or liens and property subject thereto from time
to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements authorized by an Obligor describing any collateral
securing such Receivable;

(c) all guarantees, indemnities, warranties, insurance (and proceeds and premium
refunds thereof) or other Agreements or arrangements of any kind from time to
time supporting or securing payment of such Receivable whether pursuant to the
Contract related to such Receivable or otherwise;

(d) all Records related to such Receivable; and

(e) all Proceeds of any of the foregoing.

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code).

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“Settlement Date” means each Reporting Date.

“Termination Date” means the earliest of (i) the “Termination Date” under and as
defined in the Receivables Transfer Agreement, (ii) the date on which the
Termination Date is declared or automatically occurs pursuant to Section 7.01
and (iii) the date specified by the Seller pursuant to Section 2.04(c)(ii) on
which the Seller shall cease to sell Receivables to the Buyer hereunder.

 

5



--------------------------------------------------------------------------------

“Termination Event” has the meaning specified in Section 7.01.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. All terms used in Article 9 of the
UCC in the State of New York, as in effect on the date hereof and not
specifically defined herein, are used herein as defined in such Article 9.
Unless otherwise expressly indicated, all references herein to “Article,”
“Section,” “Schedule” or “Exhibit” means articles and sections of, and schedules
and exhibits to, this Agreement. Headings are for purposes of reference only and
shall not otherwise affect the meaning or interpretation of any provision
hereof.

ARTICLE II. AMOUNTS AND TERMS OF PURCHASES

SECTION 2.01. Agreement to Purchase. (a) On each Purchase Date occurring from
and after the Effective Date, upon the terms and subject to the conditions
hereof, the Seller hereby sells, assigns, transfers and conveys to the Buyer,
without recourse (except to the limited extent provided herein), all its
respective present and future right, title and interest in, to and under:

(i) all Receivables existing on the Effective Date and thereafter arising from
time to time until the Termination Date;

(ii) all Collections with respect thereto; and

(iii) all Related Security with respect thereto

(the property described in the foregoing clauses (ii) and (iii) are hereinafter
collectively referred to as the “Receivables Property”). Subject to the terms
and conditions set forth herein, the Buyer hereby agrees to purchase the
Receivables and Receivables Property of the Seller from time to time until the
Termination Date.

(b) On the Effective Date and on the date of creation of each newly arising
Receivable, all of the Seller’s right, title and interest in, to and under
(i) in the case of the Effective Date, all then existing Receivables and all
Receivables Property with respect thereto and (ii) in the case of each such date
of creation (but only so long as the Termination Date has not occurred), all
such newly created Receivables and all Receivables Property with respect thereto
shall be immediately and automatically sold, assigned, transferred and conveyed
to the Buyer pursuant to Section 2.01(a) above without any further action by the
Seller or any other Person. If the Seller shall not have received payment from
the Buyer of the Purchase Price for any Purchased Receivable and the related
Receivables Property on the Purchase Date therefor in accordance with the terms
of and by the time specified in Section 2.02(c) (a “Non-Payment Event”), whether
or not the conditions set forth in Article III have been fulfilled, such
Purchased Receivable and the Receivables Property with respect thereto shall,
upon receipt of notice from the Seller of such failure to receive payment (which
notice shall be provided only on the applicable Purchase Date and may not be
delivered at any time thereafter), immediately and automatically be sold,
assigned, transferred and reconveyed by the Buyer to the Seller without any
further action by the Buyer or any other Person.

 

6



--------------------------------------------------------------------------------

(c) It is the intention of the parties hereto that each Purchase of Receivables
made hereunder shall be treated as a purchase by the Buyer and a sale by the
Seller of such Receivables and the Receivables Property with respect thereto,
which sales are absolute and irrevocable and provide the Buyer with the full
benefits of ownership of the Receivables. Each sale of Receivables hereunder is
made without recourse to the Seller; provided, however, that (i) the Seller
shall be liable to the Buyer for all representations, warranties, covenants and
indemnities made by the Seller pursuant to the terms of this Agreement, and
(ii) such sale does not constitute and is not intended to result in an
assumption by the Buyer or any assignee thereof of any obligation of the Seller
or any other Person arising in connection with the Receivables or Receivables
Property or any other obligations of the Seller.

(d) In connection with the foregoing sale, the Seller hereby authorizes Buyer
and its assigns to record and file from time to time, at the Seller’s expense, a
financing statement or statements with respect to (i) the Receivables sold or to
be sold by the Seller hereunder and (ii) the Receivables Property with respect
thereto, in each case meeting the requirements of applicable state law in such
manner and in such jurisdictions as are necessary to perfect and protect the
interests of the Buyer created hereby under the UCC against all creditors of the
Seller. In addition, the Seller agrees that from time to time, at its expense,
it will promptly, upon request, execute and deliver all further instruments and
documents, and take all further actions that the Buyer or the Administrative
Agent may reasonably request, in order to perfect, protect or more fully
evidence the purchase by the Buyer of the Receivables and the Receivables
Property with respect thereto, an interest in which may be perfected by filing a
financing statement under the UCC. In view of the intention of the parties
hereto that the Purchases of Receivables made hereunder shall constitute sales
of such Receivables rather than a loan secured by such Receivables, the Seller
agrees, at its own expense, on or prior to the Effective Date, to (i) indicate
clearly and unambiguously in its computer files that all Receivables and all
Receivables Property with respect thereto have been or will be conveyed to the
Buyer pursuant to this Agreement and (ii) note in its accounting records that
the Receivables have been sold to the Buyer.

SECTION 2.02. Payment for the Purchases. (a) The Purchase Price for each
Purchase from the Seller shall be payable in full by the Buyer to the Seller or
its designee on each Purchase Date and shall be paid to the Seller in the manner
provided in this Article II.

(b) Upon the fulfillment of the conditions set forth in Article III, the
Purchase Price for Receivables shall be paid or provided for (without
duplication) by the Buyer in the manner provided in Section 2.02(c) below on the
date of the initial Purchase from the Seller and on each Purchase Date
thereafter until the Termination Date.

 

7



--------------------------------------------------------------------------------

(c) The Purchase Price for Receivables shall be paid by the Buyer on each
Purchase Date (including the initial Purchase Date) as follows:

(i) by netting the amount of any Purchase Price Credits pursuant to Section 2.03
against such Purchase Price;

(ii) to the extent available for such purpose (as determined by the Buyer), in
cash; and

(iii) by means of an addition to the principal amount of the Intercompany Note
in an aggregate amount up to the remaining portion of the Purchase Price. The
Seller may evidence such additional principal amounts by recording the date and
amount thereof on the grid attached to the Intercompany Note; provided, however,
that the failure to make any such recordation or any error in such grid shall
not adversely affect the Seller’s rights.

(d) The Seller shall be responsible, in accordance with Section 2.02(a), for
allocating the payment of the Purchase Price for Receivables and any amounts
netted therefrom pursuant to Section 2.02(c)(i) or credited to the Seller in the
form of cash to be paid pursuant to Sections 2.02(c)(ii) or in the form of an
addition to the principal amount of the Intercompany Note pursuant to
Section 2.02(c)(iii). All amounts payable by the Buyer in respect of the
Purchase Price of Receivables shall be paid by the Buyer to an account of the
Seller.

(e) Prior to the date on which the Collection Agent must prepare and deliver any
report pursuant to Section 2.11 of the Receivables Transfer Agreement, the
Seller and the Buyer will make available to the Collection Agent all information
necessary for the preparation of such report including, without limitation,
(i) information regarding all Purchases and Purchase Price Credits occurring
during the calendar month (or week, as applicable) to be covered in such report,
(ii) the aggregate original Outstanding Balance of the Receivables sold by the
Seller during such calendar month (or week, if applicable), the aggregate
Purchase Price for such Receivables sold by the Seller and the components of
payment as provided in Section 2.02(c) above and in connection therewith, the
Buyer and the Seller shall, after giving effect to the application of payments
provided in Sections 2.02(c) and 2.04(b) in respect of such calendar month (or
week, if applicable) reconcile the amounts owed to each other in respect of that
period as provided in Section 2.04(c).

SECTION 2.03. Purchase Price Credit Adjustments. If on any day (i) any
Receivable originated by the Seller becomes a Diluted Receivable, or (ii) any of
the representations or warranties set forth in this Agreement is not true with
respect to any Purchased Receivable or the Buyer’s interest therein, then, in
such event, the Buyer shall be entitled to a credit (a “Purchase Price Credit”)
against the Purchase Price otherwise payable to the Seller hereunder in respect
of thereafter created Purchased Receivables equal to the full amount of such
Diluted Receivable (in the case of clause (i) above) or equal to the Outstanding
Balance of the applicable Purchased Receivable (in the case of clause
(ii) above); provided that no Purchase Price Credit shall be granted or paid by
the Seller in the case of clause (ii) above unless requested by the Buyer (which
request must be made within six (6) months following the date the Buyer receives
notice of such breach from the applicable Seller). If the aggregate Purchase
Price Credits in respect of the Seller exceeds the Purchase Price in respect of
the Receivables of the Seller payable on any Purchase Date, or if the
Termination Date has occurred, then the Seller agrees to pay the remaining
amount of such Purchase Price Credit to the Buyer in cash on or prior to the
first Settlement Date to occur after the date on which such Purchase Price
Credit arises. Simultaneously with the granting or payment of any Purchase Price
Credit by the Seller in respect of a Purchased Receivable under clause
(ii) above, such Purchased Receivable and the Receivables Property with respect
thereto shall immediately and automatically be sold, assigned, transferred and
reconveyed (without recourse) by the Buyer to the Seller without any further
action by the Buyer or any other Person.

 

8



--------------------------------------------------------------------------------

SECTION 2.04. Payments and Computations, Etc. (a) All amounts to be paid or
deposited by the Buyer hereunder shall be paid or deposited in accordance with
the terms hereof by no later than 12:00 noon (New York time) on the day when due
in immediately available funds to the account of the Seller designated from time
to time by the Seller or as otherwise directed by the Seller. All amounts to be
paid or deposited by the Seller hereunder shall be paid or deposited in
accordance with the terms hereof by no later than 11:00 A.M. (New York time) on
the day when due in immediately available funds to the account of the Buyer
designated from time to time by the Buyer or as otherwise directed by the Buyer.
All payments hereunder shall be made solely in Dollars unless otherwise
specified herein. In the event that any payment owed by any Person hereunder
becomes due on a day which is not a Business Day, such payment shall be made on
the next succeeding Business Day and such extension of time shall be included in
the computation of such payment. The Seller shall, to the extent permitted by
law, pay interest on any amount not paid or deposited by the Seller when due, at
an interest rate equal to 2.0% per annum above the Base Rate, payable on demand.
The Buyer shall, to the extent permitted by law, pay interest on any amount not
paid or deposited by the Buyer when due hereunder at an interest rate equal to
2.0% per annum above the Base Rate, payable on demand provided, however, that
any payments to be made by the Buyer in respect of the foregoing shall be made
solely from funds available to the Buyer which are not otherwise required to be
applied or set-aside for the payment of any obligations of the Buyer under the
Receivables Transfer Agreement, shall be non-recourse other than with respect to
such funds and shall not constitute a claim against the Buyer to the extent that
insufficient funds exist to make such payment. All computations of interest
payable hereunder shall be made on the basis of a year of 365 (or 366, as
applicable) days for the actual number of days (including the first but
excluding the last day) elapsed.

(b) All amounts received by the Seller from the Buyer shall be applied in the
following order of payment during each calendar week and prior to the first
Settlement Date to occur after such week:

(x) first, to pay any amounts payable pursuant to 2.02(c)(ii);

(y) second, to make payments of interest on, and then principal of the
Intercompany Note in accordance with Section 2.07 and the Intercompany Note; and

(z) third, in such manner as the Buyer may specify.

 

9



--------------------------------------------------------------------------------

(c) On each Settlement Date:

(i) the Seller shall determine the aggregate Purchase Price (the “Aggregate
Purchase Price”) for all Receivables and Receivables Property conveyed by the
Seller to the Buyer during the preceding calendar week or, in the case of the
Termination Date, during the period from the end of the preceding calendar week
to the Termination Date (each such period, a “Purchase Settlement Period”);
provided, that the final Purchase Settlement Period shall commence on the day
following the most recently ended Purchase Settlement Period and shall end on
the Termination Date;

(ii) if on any Settlement Date, the Aggregate Purchase Price for the related
Purchase Settlement Period minus the aggregate amount of Purchase Price Credits
for such Purchase Settlement Period (such difference, the “Modified Aggregate
Purchase Price”) exceeds the amount of Collections and other cash payments
received by the Seller as provided herein for such Purchase Settlement Period
(such amount, the “Cash Payments”), the Seller shall, subject to the terms of
this Agreement and to the extent it has not already done so, record the increase
in the principal amount outstanding under the Intercompany Note up to the amount
of such excess, and if any excess remains after giving effect to the increase in
the principal amount of the Intercompany Note, the Seller may declare the
Termination Date to have occurred by delivering notice to that effect to the
Buyer and the Administrative Agent;

(iii) if on any Settlement Date, the Cash Payments for the related Purchase
Settlement Period exceed the Modified Aggregate Purchase Price for such Purchase
Settlement Period, the Seller shall, subject to the terms of this Agreement,
record the application of that excess, (x) first, to the payment of unpaid and
accrued interest on the Intercompany Note, as applicable, (y) second, as a
reduction in the principal amount of the Intercompany Note, as applicable, and,
(z) third, in such other manner as the Buyer may specify.

SECTION 2.05. Transfer of Records. (a) In connection with the Purchases of
Receivables hereunder, the Seller hereby sells, transfers, assigns and otherwise
conveys to the Buyer all of the Seller’s right and title to and interest in all
documents, books, records and other information (including, without limitation,
computer programs, tapes, discs, punch cards, data processing software and
related property and rights) and rights under the provisions of, and rights to
access, use and possess, the Contracts relating to the Receivables maintained
with respect to Receivables and the related Obligors (collectively, the
“Records”), without the need for any further documentation in connection with
any Purchase hereunder. In connection with such transfer, the Seller hereby
grants to each of the Buyer and its assigns and the Collection Agent an
irrevocable, non-exclusive license (subject to the restrictions contained in any
license with respect thereto) to use, without royalty or payment of any kind,
all computer software and programs used by the Seller to account for the
Receivables, to the extent necessary or desirable to administer or service the
Receivables, whether such software and programs are owned by the Seller or are
owned by others and used by the Seller under license agreements with respect
thereto; provided, that should the consent of any licensor of the Seller to such
grant of the license described herein be required, the Seller hereby agrees that
upon the request of the Buyer or the Collection Agent to use its best efforts to
obtain the consent of such third-party licensor. The license granted hereby
shall be irrevocable, and shall not terminate until the date on which all
Purchased Receivables have been collected or written off. To the extent that
direct on-line access by the Buyer or the Collection Agent to the computer
programs and software subject to license agreements would require additional
payments for access thereto by the Buyer or the Collection Agent or is
prohibited by such license agreements and Nalco Company is no longer the
Collection Agent, the Seller hereby agrees to download, prepare and distribute,
promptly and effectively, all data relating to the Receivables in usable form as
reasonably requested by the Buyer and/or the Collection Agent from time to time.
If the Seller fails to produce such data in a prompt and effective manner, the
Buyer and the Collection Agent may have access to programs and software to
create such records, then the Seller shall incur and pay such additional license
costs and expenses with respect to the granting of such access. In recognition
of needs of the Seller to have access to the Records which have been transferred
to the Buyer hereunder, whether as a result of its continuing business
relationship with any Obligor for Purchased Receivables or as a result of its
responsibilities as a Collection Agent, the Buyer hereby grants to the Seller an
irrevocable license to access the Records transferred by the Seller to the Buyer
and to access any such transferred computer software and programs in connection
with any activity arising in the ordinary course of the Seller’s business or in
performance of the Seller’s duties as a Collection Agent, provided, however,
that the Seller shall not disrupt or otherwise interfere with the Buyer’s or the
Collection Agent’s use of and access to the Records and its computer software
and programs during such license period.

 

10



--------------------------------------------------------------------------------

(b) The Seller shall take such action requested by the Buyer and/or any of the
Buyer’s assignees, from time to time hereafter, that may be necessary to ensure
that the Buyer and its assigns have an enforceable ownership interest in the
Records relating to the Purchased Receivables purchased from the Seller
hereunder.

SECTION 2.06. Characterization; Grant of Security Interest. If, notwithstanding
the intention of the parties expressed in Section 2.01(c), the conveyance by the
Seller to the Buyer of Receivables hereunder shall be characterized as a secured
loan and not a sale, this Agreement shall constitute a security agreement under
applicable law. For this purpose, the Seller hereby grants to the Buyer a
security interest in all of the Seller’s right, title and interest, whether now
owned or hereafter acquired, in, to and under all Receivables and the
Receivables Property with respect thereto, which security interest shall secure
all obligations of the Seller hereunder. Furthermore, in the event the sale of
Receivables hereunder is characterized other than as a sale, each of the Buyer
and the Seller represents, as to itself, that each remittance of Collections by
the Seller to the Buyer or its assignees under this Agreement will have been
(i) in payment of a debt incurred by the Seller in the ordinary course of
business or financial affairs of the Seller and the Buyer and (ii) made in the
ordinary course of business or financial affairs of the Seller and the Buyer.
After any Termination Event, the Buyer and its assignees shall have, in addition
to the rights and remedies which they may have under this Agreement, all other
rights and remedies against the Seller provided to a secured party after default
in a transaction which is a sale of accounts under the UCC and other applicable
Law, which rights and remedies shall be cumulative.

SECTION 2.07. No Repurchase. Except to the extent expressly set forth herein,
the Seller shall not have any right or obligation under this Agreement, by
implication or otherwise, to repurchase from the Buyer any Purchased Receivables
or to rescind or otherwise retroactively affect any Purchase of any Purchased
Receivable after it is sold to the Buyer hereunder.

 

11



--------------------------------------------------------------------------------

SECTION 2.08. Intercompany Note. (a) The aggregate principal amount of the
Intercompany Note at any time shall be equal to the difference between (i) the
aggregate principal amount on the assumption thereof by the Buyer pursuant to
the Sale Agreement and each addition to the principal amount of the Intercompany
Note pursuant to the terms of Section 2.02(c)(iii) and Section 2.04 as of such
time, minus (ii) the aggregate amount of all payments made in respect of the
principal of the Intercompany Note as of such time. All payments made in respect
of the Intercompany Note shall be allocated, first, to pay accrued and unpaid
interest thereon, and second, to pay the outstanding principal amount thereof.
Interest on the outstanding principal amount of the Intercompany Note shall
accrue at a rate per annum equal to the Base Rate in effect from time to time
from and including the date of the initial Purchase to but excluding the last
day of each Purchase Settlement Period and shall, subject to the terms and
conditions hereof and thereof, be paid (x) on each Settlement Date with respect
to the principal amount of the Intercompany Note outstanding from time to time
during the Purchase Settlement Period immediately preceding such Settlement Date
(but only to the extent the Buyer has funds available to make such payment)
and/or (y) on the maturity date thereof; provided, however, that, to the maximum
extent permitted by law, accrued interest on the Intercompany Note which is not
so paid shall be added, at the request of the Seller, to the principal amount of
the Intercompany Note. Principal of the Intercompany Note not paid or prepaid
pursuant to the terms thereof shall be payable on the maturity date thereof.
Notwithstanding anything to the contrary contained in this Agreement, any
payments to be made by the Buyer in respect of the Intercompany Note shall be
made solely from funds available to the Buyer which are not otherwise required
to be applied or set-aside for the payment of any obligations of the Buyer under
the Receivables Transfer Agreement, shall be non-recourse other than with
respect to such funds and shall not constitute a claim against the Buyer to the
extent that insufficient funds exist to make such payment.

(b) Anything herein to the contrary notwithstanding, the Buyer may not make any
payment of any Purchase Price on any Purchase Date by increasing the aggregate
principal amount of the Intercompany Note outstanding unless the aggregate
principal amount of the Intercompany Note outstanding on such Purchase Date
(after giving effect to all repayments thereof on or before such Purchase Date)
would not exceed 25% of the aggregate Outstanding Balance of the Purchased
Receivables on such Purchase Date.

SECTION 2.09. Certain Allocations. The Seller and the Buyer hereby agree that,
unless otherwise required by applicable Law or unless an Obligor designates that
a payment be applied to a specific Receivable, all Collections from an Obligor
shall be applied to the oldest Receivables (whether or not such Receivables are
Purchased Receivables) of such Obligor.

ARTICLE III. CONDITIONS OF PURCHASES

SECTION 3.01. Conditions Precedent to Initial Purchase from the Seller. The
Buyer’s obligation to pay the Purchase Price for the initial Purchase of
Receivables from the Seller hereunder is subject to the conditions precedent
that the Buyer shall have received on or before the date of such Purchase all of
the instruments, documents, agreements and opinions specified in Section 4.1 of
the Receivables Transfer Agreement, each (unless otherwise indicated therein)
dated such date, in form and substance satisfactory to the Buyer.

 

12



--------------------------------------------------------------------------------

SECTION 3.02. Conditions Precedent to All Purchases. The Buyer’s obligation to
pay for any Purchase (including the initial Purchase) hereunder shall be subject
to the further conditions precedent that:

(a) the Seller shall have delivered to the Buyer such information concerning
such Receivables as may reasonably be requested by the Buyer; and

(b) on the date of such Purchase the following statements shall be true (and the
Seller, by accepting the Purchase Price for such Purchase, shall be deemed to
have represented and warranted that):

(i) The representations and warranties contained in Section 4.01 are correct on
and as of the most recent Reporting Date as though made on and as of such date;

(ii) No event has occurred and is continuing, or would result from such
Purchase, that constitutes a Termination Event; and

(iii) The “Termination Date” shall not have occurred under (and as defined in)
the Receivables Transfer Agreement.

Notwithstanding the foregoing, unless otherwise specified by the Buyer (with a
copy to the Administrative Agent) in a written notice to the Seller, each
Purchase from the Seller shall occur automatically on each day prior to the
Termination Date, with the result that the title to all Receivables and the
Related Property with respect thereto shall vest in the Buyer automatically on
the date each such Receivable arises and without any further action of any kind
by the Buyer, the Seller or the Collection Agent, whether or not the conditions
precedent specified above were in fact satisfied on such date and
notwithstanding any delay in making payment of the Purchase Price for such
Receivables (but without impairing the Buyer’s obligation to pay such Purchase
Price in accordance with the terms hereof).

SECTION 3.03. Condition Precedent to Seller’s Obligations. (a) The obligation of
the Seller to sell the Receivables generated by it and existing on the Effective
Date to the Buyer is subject to the conditions precedent that the Seller shall
have received on or before the date of such sale the following, each (unless
otherwise indicated) dated the day of such sale and in form and substance
reasonably satisfactory to the Seller:

(i) Secretary’s Certificate. A certificate of the Secretary or an Assistant
Secretary of the Buyer, dated the date hereof, and certifying (A) that attached
thereto is a true and complete copy of the certificate of formation and limited
liability company agreement of the Buyer, as in effect on the date hereof and at
all times since a date prior to the date of the resolutions described in clause
(B) below, (B) that attached thereto is a true and complete copy of the
resolutions, in form and substance reasonably satisfactory to the Seller, of the
managers of the Buyer or committees thereof authorizing the execution, delivery
and performance of this Agreement and the other Transaction Documents to which
it is a party and the transactions contemplated hereby and thereby, and that
such resolutions have not been amended, modified, revoked or rescinded and are
in full force and effect, (C) that the certificate of formation of the Buyer has
not been amended since the date of the last amendment thereto shown on the
certificate of good standing (or its equivalent) furnished pursuant to
subsection (iii) below and (D) as to the incumbency and specimen signature of
each officer executing this Agreement and any other Transaction Documents or any
other document delivered in connection herewith or therewith on behalf of the
Buyer (on which certificates the Seller may conclusively rely until such time as
the Seller shall receive from the Buyer a revised certificate with respect to
the Buyer meeting the requirements of this subsection (i));

 

13



--------------------------------------------------------------------------------

(ii) Corporate Documents. The certificate of formation, including all amendments
thereto, of the Buyer, certified as of a recent date by the Secretary of State
of the State of Delaware;

(iii) Good Standing Certificates. Certificates of compliance, of status or of
good standing for the Buyer, dated as of a recent date, from the Secretary of
State of the State of Delaware;

(iv) Consents, Licenses, Approvals, Etc. A Certificate dated the date hereof of
the President or a Vice President of the Buyer either (A) attaching copies of
all consents, licenses and approvals required in connection with the execution,
delivery and performance by the Buyer of this Agreement and the validity and
enforceability of this Agreement against the Buyer, and such consents, licenses
and approvals shall be in full force and effect or (B) stating that no such
consents, licenses or approvals are so required; and

(v) No Litigation. Confirmation that there is no pending or, to its knowledge
after due inquiry, threatened action or proceeding in writing affecting the
Buyer before any Official Body that could reasonably be expected to have a
material impairment of the ability of the Buyer to perform its obligations under
the Transaction Documents.

(b) The obligation of the Seller to sell any Receivable generated by it on any
date (including on the Effective Date) shall be subject to the further
conditions precedent that on such date no voluntary or involuntary case or
proceeding is pending against the Seller or the Buyer under the United States
Bankruptcy Code.

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Seller. The Seller
represents and warrants as follows:

(a) The Seller is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified to do business, and is in good standing as a foreign corporation, in
every jurisdiction where the nature of its business requires it to be so
qualified, unless the failure to so qualify could not reasonably be expected to
have a Material Adverse Effect.

(b) The execution, delivery and performance by the Seller of the Transaction
Documents to which it is a party, including the Seller’s sale of Receivables
hereunder and the Seller’s use of the proceeds of Purchases, (i) are within the
Seller’s corporate powers, (ii) have been duly authorized by all necessary
corporate action and (iii) will not (A) violate (1) the Seller’s certificate of
incorporation or by-laws, (2) any Law applicable to the Seller, except to the
extent such violation could not reasonably be expected to have a Material
Adverse Effect or (3) any provision of any material indenture, certificate of
designation for preferred stock, agreement or other instrument to which the
Seller is a party or by which it or any of its property is or may be bound or
(B) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation of any right or acceleration of any payment
obligations under any such material indenture, certificate of designation for
preferred stock, agreement or other instrument and (iv) do not result in or
require the creation of any Adverse Claim upon or with respect to any of its
properties (except as created pursuant to the Transaction Documents).

 

14



--------------------------------------------------------------------------------

(c) No authorization or approval or other action by, and no notice to or filing
with, any Official Body is required for the due execution, delivery and
performance by the Seller of the Transaction Documents to which it is a party or
any other document to be delivered by it thereunder, except for (i) the filing
of the financing statements referred to in Section 4.1 of the Receivables
Transfer Agreement (which financing statements shall have been delivered to the
Administrative Agent prior to the Effective Date) and (ii) such as have been
obtained or made and are in full force and effect.

(d) Each of the Transaction Documents to which the Seller is a party has been
duly executed and delivered by the Seller and constitutes the legal, valid and
binding obligation of the Seller enforceable against the Seller in accordance
with its terms, subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

(e) Since December 31, 2009, no Material Adverse Effect has occurred.

(f) Except as set forth on Schedule II, (i) as of the initial Purchase Date,
there are no actions, suits or proceedings at law or in equity or by or before
any Official Body or in arbitration now pending or, to the actual knowledge of a
Responsible Officer of the Seller, threatened in writing against or affecting
the Seller or any of its business, property or rights and (ii) as of each
Reporting Date, there are no actions, suits or proceedings at law or in equity
or by or before any Official Body or in arbitration or, to the actual knowledge
of a Responsible Officer of the Seller, threatened in writing against or
affecting the Seller or any of its business, property or rights, which could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(g) No proceeds of any Purchase will be used to purchase or carry, or to extend
credit to others for the purpose of purchasing or carrying, “margin stock”
within the meaning of Regulation T, U or X promulgated by the Board of Governors
of the Federal Reserve System from time to time.

 

15



--------------------------------------------------------------------------------

(h) No transaction contemplated hereby requires compliance with any bulk sales
act or similar law.

(i) Immediately prior to each Purchase of Receivables from the Seller hereunder,
the Seller will be the owner of such Receivables and all Receivables Property
with respect thereto, free and clear of any Adverse Claim. Upon each Purchase,
the Buyer shall have acquired a valid and perfected ownership interest in each
Receivable now existing or hereafter arising and in the Receivables Property
with respect thereto, in each case free and clear of any Adverse Claim (other
than Adverse Claims created by the Buyer or its assigns).

(j) Each report delivered pursuant to Section 2.11 of the Receivables Transfer
Agreement (if prepared by the Seller or any of its Affiliates, or to the extent
that information contained therein is supplied by the Seller or an Affiliate),
information, exhibit, document, book, record or report furnished in writing at
any time by or on behalf of the Seller in connection with the Transaction
Documents is accurate in all material respects as of its date or (except as
otherwise disclosed to the Buyer at such time) as of the date so furnished.

(k) The Seller is located in its jurisdiction of incorporation or organization
specified in Exhibit C for the purposes of Section 9-307 of the UCC as in effect
in the State of New York.

(l) The names and addresses of all the Lock-Box Banks, together with the account
numbers of the Lock-Box Accounts, are as specified in Exhibit A (as the same may
be updated from time to time pursuant to Section 5.01(g)).

(m) In the past five (5) years, the Seller has not used any corporate name,
tradename or doing-business-as name other than the name in which it has executed
this Agreement and the other names listed on Exhibit C. The Seller’s Federal
Employer Identification Number and, if organized in a jurisdiction other than
Delaware, its organizational identification number is as set forth on Exhibit C.

(n) The Seller is not an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

(o)(i) The fair value of the assets of the Seller, at a fair valuation, exceed
the debts and liabilities, direct, subordinated, contingent or otherwise, of the
Seller; (ii) the present fair saleable value of the property of the Seller is
greater than the amount that will be required to pay the probable liability of
the Seller on its debts and other liabilities, direct, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Seller will be able to pay its debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Seller does not have unreasonably small
capital with which to conduct the businesses in which it is engaged as such
businesses are now conducted and are proposed to be conducted following the
Effective Date.

 

16



--------------------------------------------------------------------------------

(p) Each Receivable treated as or represented by the Seller to be an Eligible
Receivable as of any Purchase Date was an Eligible Receivable on such date.

(q) All Obligors with respect to Receivables sold by the Seller hereunder have
been instructed to remit all their payments in respect of Receivables directly
to a Lock-Box Account.

(r) The transfers of Receivables by the Seller to the Buyer pursuant to this
Agreement, and all other transactions between the Seller and the Buyer, have
been and will be made in good faith and without intent to hinder, delay or
defraud creditors of the Seller.

(s) The Seller and its ERISA Affiliates are in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder and any similar applicable
non U.S. law, except for such noncompliance that could not reasonably be
expected to have a Material Adverse Effect. No Reportable Event has occurred
during the past five years as to which the Seller or any ERISA Affiliate was
required to file a report with the Pension Benefit Guaranty Corporation, other
than reports that have been filed and reports the failure of which to file could
not reasonably be expected to have a Material Adverse Effect. As of the
Effective Date, the present value of all benefit liabilities under each Plan of
the Seller and the ERISA Affiliates (based on those assumptions used to fund
such Plan), did not as of the last annual valuation date applicable thereto for
which a valuation is available, exceed the value of the assets of such Plan by
an amount that could reasonably be expected to have a Material Adverse Effect
and the present value of all benefit liabilities of all underfunded Plans (on a
termination basis and based on those assumptions used to fund each such Plan),
did not as of the last annual valuation dates applicable thereto for which
valuations are available, exceed the value of the assets of all such underfunded
Plans by an amount that could reasonably be expected to have a Material Adverse
Effect. None of the Seller and the ERISA Affiliates has incurred or could
reasonably be expected to incur any Withdrawal Liability that could reasonably
be expected to have a Material Adverse Effect. None of the Seller and the ERISA
Affiliates has received any written notification that any Multiemployer Plan is
in reorganization or has been terminated within the meaning of Title IV of
ERISA, or has knowledge that any Multiemployer Plan is reasonably expected to be
in reorganization or to be terminated, where such reorganization or termination
has had or could reasonably be expected to have, through increases in the
contributions required to be made to such Plan or otherwise, a Material Adverse
Effect.

(t) No event has occurred and is continuing and no condition exists which
constitutes a Termination Event.

(u) Except as set forth on Schedule III, the Seller has filed or caused to be
filed all material tax returns and has paid or caused to be paid or made
adequate provision for all material taxes due and payable by it and all material
assessments received by it except to the extent that non-payment: (i) is being
contested in good faith; or (ii) could not reasonably be expected to result in a
Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

(v) The assignment of each Receivable and the related Receivables Property the
subject of any Purchase on the related Purchase Date and the fulfillment of the
terms hereof will not violate any applicable Law or any material contractual
obligation by which the Seller or any of its property may be bound.

(w) The Seller has performed and complied in all respects with the terms of the
Contract relating to each Purchased Receivable that is treated as or represented
by the Seller or any of its Affiliates to be an Eligible Receivable, except to
the extent that such failure to comply could not reasonably be expected to have
a Material Adverse Effect.

(x) The Seller and the Collection Agent have the capability: (i) at any given
time to identify each individual Purchased Receivable and (ii) to track
Collections in respect of each such Receivable and each of the Receivables that
have been or will be sold by the Seller to the Buyer in accordance herewith.

(y) The Seller has complied in all material respects with its Credit and
Collection Policy in regard to each Purchased Receivable that is treated as or
represented by the Seller to be an Eligible Receivable.

SECTION 4.02. Representations and Warranties of the Buyer. The Buyer represents
and warrants as follows:

(a) The Buyer is a limited liability company duly formed, validly existing and
in good standing under the laws of the jurisdiction of its formation and has all
limited liability company power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is now conducted. The Buyer is duly qualified to do business
in, and is in good standing in, every other jurisdiction in which the nature of
its business requires it to be so qualified except to the extent that the
failure to so qualify or be in good standing could not reasonably be expected to
have a Material Adverse Effect.

(b) The execution, delivery and performance by the Buyer of this Agreement
(i) have been duly authorized by all necessary limited liability company action
and (ii) will not (A) violate (1) the Buyer’s certificate of formation or
limited liability company agreement, (2) any Law applicable to the Buyer or
(3) any provision of any indenture, certificate of designation for preferred
stock, agreement or other instrument to which the Buyer is a party or by which
it or any of its property is or may be bound or (B) be in conflict with, result
in a breach of or constitute (alone or with notice or lapse of time or both) a
default under, give rise to a right of or result in any cancellation of a
material right or acceleration of any material payment obligations under any
such indenture, certificate of designation for preferred stock, agreement or
other instrument, where any such conflict, violation, breach or default referred
to in clause (ii) or this Section 4.02(b), could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (iii) do not
result in or require the creation of any Adverse Claim upon or with respect to
any of its properties. This Agreement has been duly executed and delivered by
the Buyer.

 

18



--------------------------------------------------------------------------------

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Buyer of this Agreement, except
(i) such as have been obtained or made and are in full force and effect and
(ii) for such authorizations, approvals or actions the failure of which to
obtain could not reasonably be expected to result in a Material Adverse Effect.

(d) This Agreement, when executed and delivered by the Buyer, will be the legal,
valid and binding obligations of the Buyer, enforceable in accordance with its
terms, subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors’ rights generally,
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing.

(e) There are no actions, suits or proceedings at law or in equity or by or
before any Official Body or in arbitration now pending or, to the actual
knowledge of a Responsible Officer of the Buyer, threatened in writing against
or affecting the Buyer or any of its business, property or rights, which could
reasonably be expected to have a Material Adverse Effect.

ARTICLE V. COVENANTS

SECTION 5.01. Covenants of the Seller. From the date hereof until the first day
following the Termination Date on which all of the Purchased Receivables are
either collected in full or are written off in accordance with the Credit and
Collection Policy, the Seller covenants and agrees as follows:

(a) Compliance with Laws, Etc. The Seller will comply in all respects with all
applicable Laws and preserve and maintain its corporate existence, rights,
franchises, qualifications and privileges except to the extent that the failure
so to comply with such Laws or the failure so to preserve and maintain such
rights, franchises, qualifications, and privileges could not reasonably be
expected to have a Material Adverse Effect.

(b) Offices, Records and Books of Account. The Seller will keep the office where
it keeps its records concerning the Purchased Receivables at (i) the address of
the Seller specified on Schedule I as of the date of this Agreement or (ii) upon
30 days’ prior written notice to the Buyer, at any other locations in
jurisdictions where all actions reasonably requested by the Buyer to protect and
perfect the Buyer’s interest in the Purchased Receivables have been taken and
completed. The Seller also will maintain and implement administrative and
operating procedures (including without limitation, an ability to recreate
records evidencing Purchased Receivables and related Contracts in the event of
the destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Purchased Receivables (including, without limitation, records
adequate to permit the daily identification of each Purchased Receivable and all
Collections of and adjustments to each existing Purchased Receivable).

 

19



--------------------------------------------------------------------------------

(c) Performance and Compliance with Contracts and Credit and Collection Policy.
The Seller will, at its expense, (i) timely and fully perform and comply with
all material provisions, covenants and other promises required to be observed by
it under the Contracts related to the Purchased Receivables in the same manner
as if this Agreement did not exist, and (ii) timely and fully comply with the
Credit and Collection Policy in regard to the Purchased Receivables and the
related Contracts.

(d) Sales, Liens, Etc. The Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, any Receivable, Related Security, related
Contract or Collections, or upon or with respect to any Lock-Box Account, or
assign any right to receive income in respect thereof.

(e) Extension or Amendment of Receivables and Contracts. The Seller will not
extend, amend or otherwise modify the terms of any Purchased Receivable or
amend, modify or waive any term or condition of any Contract related thereto in
a manner that would contravene the Credit and Collection Policy. The Seller
agrees that in the event that Buyer or the Collection Agent on behalf of the
Buyer re-issues an invoice or other document evidencing a Receivable, the
Receivable evidenced by such invoice or other document shall constitute the same
Receivable and not a new Receivable, notwithstanding any credit memo or new
invoice number in respect thereof, and the Seller shall cooperate with the Buyer
and the Collection Agent in connection therewith as the Buyer may reasonably
request.

(f) Change in Business or Credit and Collection Policy. The Seller will not
(i) make any material change in the Credit and Collection Policy without the
prior written consent of the Buyer or (ii) make any change in the character of
its business which could reasonably be expected to have a Material Adverse
Effect. The Seller will promptly notify the Buyer, the Administrative Agent and
each Funding Agent in writing of any material change in the character of its
business or its Credit and Collection Policy.

(g) Change in Payment Instructions to Obligors. The Seller will not add or
terminate any Lock-Box Account from those listed in Exhibit A to this Agreement,
or make any change in its instructions to Obligors regarding payments to be made
in respect of the Receivables or payments to be made to the Lock-Box Accounts,
unless the Buyer shall have received thirty (30) days’ prior written notice of
such addition, termination or change (including an updated Exhibit A) and a
fully executed Lock-Box Agreement with respect to each new Lock-Box Account.

(h) Deposits to Lock-Box Accounts. The Seller will instruct, or has instructed,
all Obligors to remit all their payments in respect of the Receivables into a
Lock-Box Account (either directly by wire transfer or electronic funds transfer
or by check mailed to a lock-box maintained by the relevant Lock-Box Bank). If
the Seller shall receive any Collections directly, the Seller shall remit such
Collections to a Lock-Box Account no less frequently than once per calendar
week; provided that if at any time the aggregate amount of Collections in the
possession of the Seller, the Buyer and the Collection Agent exceeds $500,000,
then the Seller shall remit Collections to a Lock-Box Account no later than the
next Business Day. The Seller shall use commercially reasonable efforts to
prevent funds which do not constitute Collections of Receivables from being
deposited into any Lock-Box Account.

 

20



--------------------------------------------------------------------------------

(i) Audits. The Seller will, from time to time during regular business hours as
requested by the Buyer or its assigns upon reasonable prior notice and at the
Seller’s expense, permit the Buyer, or its agents, representatives or assigns
(including independent public accountants), (i) to conduct periodic audits of
the Receivables, the Related Security and the related books and records and
collections systems of the Seller, (ii) to examine and make copies of and
abstracts from all books, records and documents (including, without limitation,
computer tapes and disks) in the possession or under the control of the Seller
relating to Receivables and the Receivables Property, including, without
limitation, the Contracts, and (iii) to visit the offices and properties of the
Seller for the purpose of examining such materials described in clause
(ii) above, and to discuss matters relating to Receivables and the Receivables
Property or the Seller’s performance under the Transaction Documents or under
the Contracts with any of the officers or employees of the Seller having
knowledge of such matters.

(j) Further Assurances; Change in Name or Jurisdiction of Origination, etc.
(i) The Seller agrees from time to time, at its expense, promptly to execute and
deliver all further instruments and documents, and to take all further actions,
that may be necessary or desirable, or that the Buyer or its assignee may
reasonably request, to perfect, protect or more fully evidence the Buyer’s
ownership of the Purchased Receivables, or to enable the Buyer or its assignee
to exercise and enforce its respective rights and remedies under this Agreement.
Without limiting the foregoing, the Seller will, upon the request of the Buyer
or its assignee, (A) execute and file such financing or continuation statements,
or amendments thereto, and such other instruments and documents, that may be
necessary or desirable or that the Buyer or its assignee may reasonably request
to perfect, protect or evidence the Buyer’s ownership of such Receivables; and
(B) following the occurrence of a Termination Event, deliver to the Buyer copies
of the invoices evidencing the Purchased Receivables (which delivery may be made
in electronic form).

(ii) The Seller authorizes the Buyer or its assignee to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Receivables and the Related Security, the related Contracts and
the Collections with respect thereto without the signature of the Seller. A
photocopy or other reproduction of this Agreement shall be sufficient as a
financing statement where permitted by law.

(iii) The Seller shall not change its jurisdiction of organization unless
(i) the Buyer shall have received at least ten (10) days advance written notice
of such change and all action by the Seller necessary or appropriate to perfect
or maintain the perfection of the Buyer’s interest in the Receivables and
Receivable Property (including, without limitation, the filing of all financing
statements and the taking of such other action as the Buyer may request in
connection with such change) shall have been duly taken and (ii) the new
jurisdiction of organization is a State within the United States of America.

 

21



--------------------------------------------------------------------------------

(iv) The Seller will not change its name, identity or corporate structure or tax
identification number or the office at which any records relating to the
Receivables are maintained unless the Buyer shall have received at least ten
(10) days advance written notice of such change or relocation and all action by
the Seller necessary or appropriate to perfect or maintain the perfection of the
Buyer’s interest in the Receivables (including, without limitation, the filing
of all financing statements and the taking of such other action as the Buyer may
request in connection with such change or relocation) shall have been duly
taken.

(k) Reporting Requirements. The Seller will provide or cause to be provided to
the Buyer the following:

(i) promptly upon the occurrence of each Termination Event or Incipient
Termination Event that relates to the Seller, a statement of a financial officer
of the Seller setting forth details of such Termination Event or Incipient
Termination Event and the action that the Seller has taken and proposes to take
with respect thereto;

(ii) promptly after a Responsible Officer of the Seller obtains actual knowledge
thereof, notice of the occurrence thereof any event or condition that has had,
or could reasonably by expected to have, a Material Adverse Effect; and

(iii) such other information respecting the Purchased Receivables as the Buyer
may from time to time reasonably request.

(l) Separate Conduct of Business. The Seller shall not take any action that is
inconsistent with Section 5.1(o) of the Receivables Transfer Agreement.

(m) Taxes. The Seller will pay and discharge promptly when due all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings, and the Seller shall have
set aside on its books reserves in accordance with GAAP with respect thereto and
such contest effectively suspends collection of the contested obligation and the
enforcement of any Adverse Claim securing such obligation.

(n) Treatment as Sales. Except to the extent otherwise required under GAAP, the
Seller shall not account for or treat (whether in financial statements or
otherwise) the transactions contemplated by this Agreement in any manner other
than as a sale and absolute conveyance of Receivables by the Seller to the Buyer
(except that, in accordance with applicable tax principles, each Purchase may be
ignored for tax reporting purposes).

(o) Amendment of Credit Agreements. The Seller shall not agree to or otherwise
permit any amendment of the Credit Agreement or the 2003 Credit Agreement or any
security agreement, pledge agreement, document, instrument or other agreement
related thereto the effect of which would be to change the provisions thereof
which automatically release the liens granted thereunder with respect to the
Receivables, Related Security and Collections sold hereunder.

 

22



--------------------------------------------------------------------------------

ARTICLE VI. ADMINISTRATION AND COLLECTION

SECTION 6.01. Designation of Collection Agent. Consistent with the Buyer’s
ownership interest in the Purchased Receivables, the Seller acknowledges and
agrees that the servicing, administration and collection of the Purchased
Receivables shall be the responsibility and right of the Buyer and its assigns.
The Buyer has advised the Seller that (i) the Buyer has sold an undivided
ownership interest in the Purchased Receivables and the Receivables Property to
the Administrative Agent, for the benefit of the Transferees under the
Receivables Transfer Agreement and (ii) the servicing, administration and
collection of the Purchased Receivables and the Receivables Property shall be
conducted by the Person designated as the Collection Agent pursuant to the
Receivables Transfer Agreement from time to time. Pursuant to the Receivables
Transfer Agreement, the Buyer has requested Nalco Company to, and Nalco Company
has agreed that it will, act as the initial Collection Agent.

SECTION 6.02. Certain Rights of the Buyer. (a) The Buyer may, at any time, give
notice of ownership and/or direct the Obligors of Purchased Receivables and any
Person obligated on any Related Security, or any of them, that payment of all
amounts payable under any Purchased Receivable shall be made directly to the
Buyer or its designee. The Seller hereby transfers to the Buyer (and its assigns
and designees) the exclusive ownership and control of the Lock-Box Accounts and
the Seller shall take any further action that the Buyer may reasonably request
to effect or further evidence such transfer.

(b) At any time following the occurrence and during the continuation of a
Termination Event:

(i) The Seller shall, upon the Buyer’s request and at the Seller’s expense, give
notice of the Buyer’s ownership to each Obligor of Purchased Receivables and
direct that payments of all amounts payable under the Purchased Receivables be
made directly to the Buyer or its designee.

(ii) At the Buyer’s request and at the expense of the Seller, the Seller shall
(A) assemble all of the Records, and shall make the same available to the Buyer
or its designee at a place selected by the Buyer or its designee, and
(B) segregate all cash, checks and other instruments received by it from time to
time constituting Collections of Receivables in a manner acceptable to the Buyer
and, promptly upon receipt, remit all such cash, checks and instruments, duly
indorsed or with duly executed instruments of transfer, to the Buyer or its
designee. The Buyer shall also have the right to make copies of all such
documents, instruments and other records at any time.

(c) The Seller authorizes the Buyer or its designee and hereby irrevocably
appoints the Buyer or its designee as its attorney-in-fact coupled with an
interest, with full power of substitution and with full authority in place of
the Seller, following the occurrence and during the continuation of a
Termination Event, to take any and all steps in the Seller’s name and on behalf
of the Seller, that are necessary or desirable, in the determination of the
Buyer, to collect amounts due under the Purchased Receivables, including,
without limitation, (i) endorsing the Seller’s name on checks and other
instruments representing Collections of Purchased Receivables and enforcing the
Purchased Receivables and the Related Security and related Contracts and
(ii) enforcing the Receivables and the Related Security including to ask,
demand, collect, sue for, recover, compromise, receive and give acquittance and
receipts for moneys due and to become due under or in connection with therewith
and to file any claims or take any action or institute any proceedings that the
Buyer (or such designee) may deem to be necessary or desirable for the
collection thereof or to enforce compliance with the terms and conditions of, or
to perform any obligations or enforce any rights of the Seller in respect of,
the Receivables and the Related Security.

 

23



--------------------------------------------------------------------------------

SECTION 6.03. Rights and Remedies. (a) If the Seller fails to perform any of its
obligations under this Agreement, the Buyer may (but shall not be required to)
cause performance of, such obligation, and the costs and expenses of the Buyer
reasonably incurred in connection therewith shall be payable by the Seller.

(b) The Seller shall cooperate with the Collection Agent in collecting amounts
due from Obligors in respect of the Purchased Receivables.

ARTICLE VII. EVENTS OF TERMINATION

SECTION 7.01. Events of Termination. If any of the following events (each a
“Termination Event”) shall occur and be continuing:

(a) the Seller shall fail to make any payment or deposit required to be made by
it hereunder or under any of the Transaction Documents when due hereunder or
thereunder and such failure remains unremedied for one Business Day; or

(b) any representation, warranty, certification or statement made by the Seller
in this Agreement, any other Transaction Document to which it is a party or in
any other document delivered pursuant hereto or thereto shall prove to have been
incorrect in any material respect when made or deemed made other than any breach
of a representation relating to a Receivable that has been repurchased pursuant
to Section 2.03 or with respect to which the Buyer has declined to effect such
repurchase as provided therein after receipt of notice of such breach; or

(c) the Seller shall fail to perform or observe (i) any term, covenant or
agreement contained in Sections 5.01(d), (f), (g), (h), and (l) of this
Agreement or (ii) any other term, covenant or agreement contained in this
Agreement or any other Transaction Document on its part to be performed or
observed and, solely in the case of this clause (ii), such failure shall remain
unremedied for ten (10) days after a Responsible Officer of the Seller has
actual knowledge or receives written notice thereof; or

(d) any Event of Bankruptcy shall occur with respect to the Seller; or

 

24



--------------------------------------------------------------------------------

(e)(i) the Seller receives notice or becomes aware that a notice of lien has
been filed against the Seller under Section 412(n) of the Code or Section 302(f)
of ERISA for a failure to make a required installment or other payment to a plan
to which Section 412(n) of the Code or Section 302(f) of ERISA applies or
(ii) (A) a Reportable Event or Reportable Events shall have occurred with
respect to any Plan or a trustee shall be appointed by a United States district
court to administer any Plan, (B) the Pension Benefit Guaranty Corporation shall
institute proceedings (including giving notice of intent thereof) to terminate
any Plan or Plans, (C) the Seller, any Subsidiary of the Seller or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
it has incurred or will be assessed Withdrawal Liability to such Multiemployer
Plan and such person does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely
and appropriate manner, (D) the Seller, any Subsidiary of the Seller or any
ERISA Affiliate shall have been notified by the sponsor of a Multiemployer Plan
that such Multiemployer Plan is in reorganization or is being terminated, within
the meaning of Title IV of ERISA, (E) the Seller, any Subsidiary of the Seller
or any ERISA Affiliate shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan or
(F) any other similar event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (A) through (F) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect; or

(f) any “Termination Event” shall occur under the Receivables Transfer
Agreement;

then, and in any such event, the Buyer may, in its discretion, declare the
Termination Date to have occurred upon notice to the Seller; provided that,
automatically upon the occurrence of any event (without any requirement for the
giving of notice) described in paragraph (d) of this Section 7.01, the
Termination Date shall occur. Upon any such declaration or upon such automatic
termination, the Buyer and its assigns shall have, in addition to the rights and
remedies which it may have under this Agreement, all other rights and remedies
provided after default under the UCC for a secured party in connection with the
sale of accounts and under other applicable law, which rights and remedies shall
be cumulative.

ARTICLE VIII. INDEMNIFICATION

SECTION 8.01. Indemnities by the Seller. Without limiting any other rights that
the Buyer and its respective officers, directors, employees, agents and assigns
(each, an “Indemnified Party”) may have hereunder or under applicable law, the
Seller hereby agrees to indemnify each Indemnified Party from and against any
and all damages, losses, claims, liabilities, deficiencies, costs, disbursements
and expenses, including, without limitation, interest, penalties, amounts paid
in settlement and reasonable attorneys’ fees (all of the foregoing being
collectively referred to as “Indemnified Amounts”) arising out of or resulting
from any of the following (excluding, however, (a) Indemnified Amounts to the
extent such Indemnified Amounts resulted from gross negligence or willful
misconduct on the part of such Indemnified Party, (b) any income taxes or any
other tax or fee measured by income incurred by such Indemnified Party arising
out of or as a result of this Agreement or the ownership of Purchased
Receivables and (c) Indemnified Amounts arising solely from a delay in payment,
or default by, an Obligor with respect to any Receivable (other than any delay
or default arising out of any discharge, claim, offset or defense of the Obligor
to the payment of any Purchased Receivable arising from the actions or omissions
of the Seller (including, without limitation, a defense based on such Purchased
Receivable not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms, but excluding any defense
based on a discharge in bankruptcy)):

 

25



--------------------------------------------------------------------------------

(i) any Receivable which the Seller represents to be or treats as an Eligible
Receivable but which is not an Eligible Receivable as of the date of such
representation or treatment;

(ii) any other representation or warranty certification, report or other
statement made or deemed made by the Seller (or any of its officers or
employees) under or in connection with this Agreement or any of the other
Transaction Documents which shall have been incorrect in any respect when made;

(iii) the failure by the Seller to comply with any applicable Law with respect
to any Receivable or the related Contract; or the failure of any Receivable
originated by the Seller or the related Contract to conform to any such
applicable Law;

(iv) the failure to vest in the Buyer absolute ownership of each Purchased
Receivable originated by the Seller and the Related Security and Collections in
respect thereof, free and clear of any Lien;

(v) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables originated
by the Seller and the Related Security and Collections in respect thereof,
whether at the time of any Purchase or at any subsequent time;

(vi) any dispute, claim, offset or defense (other than discharge in bankruptcy)
of an Obligor to the payment of any Receivable originated by the Seller
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise, goods or services related to such
Receivable or the furnishing or failure to furnish such merchandise, goods or
services or relating to any Contract related thereto;

(vii) any failure of the Seller to perform its duties or obligations in
accordance with the provisions hereof and each other Transaction Document or to
perform its duties or obligations under the Contracts or to timely and fully
comply in all respects with the Credit and Collection Policy in regard to each
Receivable originated by the Seller and the related Contract;

(viii) any products liability, environmental or other claim arising out of or in
connection with merchandise, goods or services which are the subject of any
Receivable originated by the Seller or Related Security;

(ix) the commingling of Collections of Purchased Receivables at any time with
other funds;

 

26



--------------------------------------------------------------------------------

(x) any investigation, litigation or proceeding (actual or threatened) related
to this Agreement or the use of proceeds of Purchases or in respect of any
Receivable originated by the Seller or Related Security or Contract; or

(xi) the failure by the Seller to pay when due any taxes, including, without
limitation, sales, excise or personal property taxes.

Notwithstanding anything to the contrary in this Agreement, solely for purposes
of the Seller’s indemnification obligations pursuant to clauses (ii) and
(vii) of this Article VIII, any representation, warranty or covenant qualified
by the occurrence or non-occurrence of a Material Adverse Effect or similar
concepts of materiality shall be deemed to be not so qualified.

ARTICLE IX. MISCELLANEOUS

SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by the Seller or the Collection Agent
therefrom shall be effective unless in a writing signed by the Buyer (subject to
the provisions of Section 9.07) and, in the case of any amendment, also signed
by the Seller, and then such amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given. No
failure on the part of the Buyer to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right.

SECTION 9.02. Notices, Etc. Except as provided below, all communications and
notices provided for hereunder shall be in writing (including telecopy or
electronic facsimile transmission or similar writing) and shall be given to the
other party at its address or telecopy number specified on Schedule I hereto or
at such other address or telecopy number as such party may hereafter specify for
the purposes of notice to such party. Each such notice or other communication
shall be effective (i) if given by telecopy, when such telecopy is transmitted
to the telecopy number specified in this Section 9.02 and confirmation is
received, (ii) if given by mail three Business Days following such posting,
postage prepaid, U.S. certified or registered, (iii) if given by overnight
courier, one Business Day after deposit thereof with a national overnight
courier service, or (iv) if given by any other means, when received at the
address specified in this Section 9.02.

SECTION 9.03. Binding Effect; Assignability. (a) This Agreement shall be binding
upon and inure to the benefit of the Seller, the Collection Agent, the Buyer and
their respective successors and assigns; provided, however, that neither the
Collection Agent nor the Seller may assign its rights or obligations hereunder
or any interest herein without the prior written consent of the Buyer. The Buyer
may assign all or any part of its rights and obligations hereunder (as security
for obligations of the Buyer or otherwise) without the consent of the Collection
Agent or the Seller. In connection with any sale or assignment by the Buyer of
all or a portion of the Purchased Receivables, the purchaser or assignee, as the
case may be, shall, to the extent of its purchase or assignment, have all rights
of the Buyer under this Agreement (as if such purchaser or assignee, as the case
may be, were the Buyer hereunder) subject to the terms of the agreement between
the Buyer and such purchaser or assignee, as the case may be.

 

27



--------------------------------------------------------------------------------

(b) This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until such time, after the Termination Date, when all of the Purchased
Receivables are either collected in full or are written off as uncollectible in
accordance with the Credit and Collection Policy; provided, however, that rights
and remedies with respect to any breach of any representation and warranty made
by the Seller pursuant to Article IV and the provisions of Article VIII and
Sections 9.04, 9.05 and 9.06 shall be continuing and shall survive any
termination of this Agreement.

SECTION 9.04. Costs, Expenses and Taxes. (a) In addition to the rights of
indemnification granted to the Buyer pursuant to Article VIII hereof, the Seller
agrees to pay on demand all reasonable costs and expenses in connection with the
preparation, execution, delivery and administration of this Agreement and the
other documents and agreements to be delivered hereunder, including, without
limitation, (i) the reasonable fees and out-of-pocket expenses of counsel for
the Buyer with respect thereto and with respect to advising the Buyer as to its
rights and remedies under this Agreement; (ii) all reasonable fees and expenses
associated with any audits and other due diligence conducted prior to or after
the Effective Date, and (iii) any amendments, waivers or consents under the
Transaction Documents. In addition, the Seller agrees to pay all costs and
expenses, if any (including reasonable counsel fees and expenses), in connection
with the enforcement of this Agreement and the other documents to be delivered
hereunder.

(b) In addition, the Seller agrees to pay any and all stamp and other taxes and
fees payable in connection with the execution, delivery, filing and recording of
this Agreement or the other documents or agreements to be delivered hereunder,
and the Seller agrees to save each Indemnified Party harmless from and against
any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.

SECTION 9.05. No Proceedings. The Seller, in its capacity as a creditor of the
Buyer, hereby agrees that it will not institute against, or join any other
Person in instituting against, the Buyer any involuntary proceeding of the type
referred to in the definition of “Event of Bankruptcy” in the Receivables
Transfer Agreement so long as there shall not have elapsed one year plus one day
since the date on which all Aggregate Unpaids are paid in full.

SECTION 9.06. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

28



--------------------------------------------------------------------------------

SECTION 9.07. Third Party Beneficiary. Each of the parties hereto hereby
acknowledges that the Buyer may assign all or any portion of its rights under
this Agreement and that such assignees may (except as otherwise agreed to by
such assignees) further assign, or grant security interests in, their rights
under this Agreement, and the Seller and the Collection Agent hereby consents to
any such assignment and grants. All such assignees and secured parties, shall be
third party beneficiaries of, and shall be entitled to enforce the Buyer’s
rights and remedies under, this Agreement to the same extent as if they were
parties hereto, subject to the terms of their agreement with the Buyer. Without
limiting the generality of the foregoing, the Seller hereby acknowledges that
the Buyer has assigned all of its rights, remedies and powers hereunder to the
Administrative Agent pursuant to the Receivables Transfer Agreement. The Seller
agrees that the Administrative Agent (for the benefit of the Transferees under
the Receivables Transfer Agreement) shall, subject to the terms of the
Receivables Transfer Agreement, have the right to enforce this Agreement and to
exercise directly all of the Buyer’s rights and remedies under this Agreement
(including, without limitation, the right to give or withhold any consents or
approvals of the Buyer to be given or withheld hereunder) and the Seller agrees
to cooperate fully with the Administrative Agent in the exercise of such rights
and remedies. The Seller further agrees to give to the Administrative Agent
copies of all notices and reports it is required to give to the Buyer hereunder.
Notwithstanding anything herein to the contrary, (i) no declaration of the
Termination Date by the Buyer, and no other amendment, waiver, consent, request
or other modification (including, without limitation, any request pursuant to
Section 2.03) made or granted by the Buyer hereunder, shall in any case be
effective unless the same shall have been made or granted by, or approved in
writing by, the Administrative Agent (which may make, grant or approve the
Termination Date, and which shall, at the direction of the Required APA Banks
make, grant or approve the Termination Date) and (ii) no declaration of a
Non-Payment Event or the Termination Date by the Seller shall in any case be
effective unless notice of such declaration shall have been received by the
Administrative Agent. For the avoidance of doubt, it is understood and agreed
that the Administrative Agent’s right to deliver notices to Obligors shall be
subject to Section 6.3 of the Receivables Transfer Agreement.

SECTION 9.08. Restriction on Payments; Waiver of Setoff. (a) Notwithstanding
anything in this Agreement or elsewhere to the contrary, the Seller acknowledges
and agrees to the restrictions on payments set forth in, and the other terms of,
the Intercompany Note and agrees to be bound thereby to the same extent as if it
were the Holder (as defined in the Intercompany Note) thereunder.

(b) Except as otherwise provided herein, the obligations and liabilities of the
Seller under this Agreement (collectively, the “Seller Obligations”) shall not
be subject to deduction of any kind or type, except by payment in full of the
amount thereof in accordance with the terms thereof. The Seller hereby waives
any right it may now or at any time hereafter have to set-off any Seller
Obligation against any obligation of the Buyer (including, without limitation,
any obligation of the Buyer under the Intercompany Note or in respect of the
payment of the Purchase Price for any Purchased Receivables).

SECTION 9.09. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.

SECTION 9.10. Integration; Survival of Termination. This Agreement and the other
Transaction Documents executed by the parties hereto on the date hereof contain
the final and complete integration of all prior expressions by the parties
hereto with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superceding all prior oral or written understandings. Any provisions of this
Agreement which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

29



--------------------------------------------------------------------------------

SECTION 9.11. Consent to Jurisdiction. (a) Each party hereto hereby irrevocably
submits to the non-exclusive jurisdiction of any New York State or Federal court
sitting in New York City in any action or proceeding arising out of or relating
to this Agreement, and each party hereto hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such New York State court or, to the extent permitted by law, in such Federal
court. The parties hereto hereby irrevocably waive, to the fullest extent they
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding. The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b) Both the Seller and the Buyer consents to the service of any and all process
in any such action or proceeding by the mailing of copies of such process to it
at its address specified herein. Nothing in this Section 9.11 shall affect the
right of any party to serve legal process in any manner permitted by law.

SECTION 9.12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

SECTION 9.13. Conditions to Effectiveness. This Agreement shall become effective
on the first day on which the conditions precedent set forth in Section 4.1 of
the Receivables Transfer Agreement shall have been satisfied.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SELLER:     NALCO COMPANY     By:  

/s/ Michael P. Murphy

    Name:   Michael P. Murphy     Title:   Assistant Corporate Secretary BUYER:
    NALCO RECEIVABLES II LLC    

By:

 

/s/ Michael P. Murphy

    Name:   Michael P. Murphy     Title:   Secretary



--------------------------------------------------------------------------------

SCHEDULE I

NOTICE ADDRESSES

NALCO COMPANY:

1601 W. Diehl Road

Naperville, Illinois 60563

Attention: Assistant Treasurer

Telecopy: (630) 305-2840

Telephone: (630) 305-1554

NALCO RECEIVABLES II LLC:

1601 W. Diehl Road

Naperville, Illinois 60563

Attention: Assistant Treasurer

Telecopy: (630) 305-2840

Telephone: (630) 305-1554



--------------------------------------------------------------------------------

SCHEDULE II

LITIGATION

See Nalco Holding Company Form 10-Q for quarterly period ended March 31, 2010



--------------------------------------------------------------------------------

SCHEDULE III

TAXES

None.



--------------------------------------------------------------------------------

EXHIBIT A

LOCK-BOX BANKS

 

Lock-Box Bank

 

Lock-Box Number(s)

 

Lock-Box Account(s)

JPMorgan Chase Bank, N.A.

   

PNC Bank, National Association

   

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF INTERCOMPANY NOTE

INTERCOMPANY NOTE

New York, New York

June 22, 2007

FOR VALUE RECEIVED, NALCO RECEIVABLES LLC, a Delaware limited liability company
(the “Maker”), hereby promises to pay to NALCO COMPANY (the “Holder”) the
principal amount of this Note, determined as described below, together with
interest thereon at a rate per annum equal at all times to the Base Rate then in
effect, in each case in lawful money of the United States of America.
Capitalized terms used herein but not defined herein shall have the meanings
assigned to such terms in that certain Amended and Restated Receivables Purchase
Agreement dated as of June 22, 2007 among the Maker and the Holder (such
agreement, as it may from time to time be amended, restated or otherwise
modified in accordance with its terms, the “Receivables Purchase Agreement”) or,
if not defined therein, in the Receivables Transfer Agreement referred to
therein. This Note is the “Intercompany Note” referred to in the Receivables
Purchase Agreement and is subject to the terms and conditions thereof.

1. Principal Amount. The aggregate principal amount of this Note at any time
shall be equal to the difference between (a) the sum of the aggregate principal
amount of this Note on the date of the issuance hereof and each addition to the
principal amount of this Note pursuant to the terms of Section 2.02 of the
Receivables Purchase Agreement and the next paragraph minus (b) the aggregate
amount of all payments made in respect of the principal amount of this Note, in
each case, as recorded on the schedule annexed to and constituting a part of
this Note, but failure to so record shall not affect the obligations of the
Maker to the Holder.

2. Payments of Principal and Interest. The entire principal amount of this Note
shall be due and payable one year and one day after the date on which all
Aggregate Unpaids are paid in full or such later date as may be agreed in
writing by the Holder and the Maker (the “Maturity Date”). The principal amount
of this Note may, at the option of the Maker, be prepaid in whole at any time or
in part from time to time. Interest on this Note shall be payable at a rate
equal to the Base Rate in effect from time to time and shall be paid in arrears
on each Settlement Date, at maturity and thereafter on demand; provided,
however, that accrued interest on this Note which is not so paid shall (to the
maximum extent permitted by law) be added to the principal amount of this Note.
All payments hereunder shall be made by wire transfer of immediately available
funds to such account of the Holder as the Holder may designate in writing.
Notwithstanding any other provisions contained in this Note, in no event shall
the rate of interest payable by the Maker under this Note exceed the highest
rate of interest permissible under applicable law.

 

B-1



--------------------------------------------------------------------------------

3. Restrictions on Payment. Notwithstanding anything in this Note or elsewhere
to the contrary, the Holder, by its acceptance hereof, hereby acknowledges and
agrees that all payments of principal of, and interest on, this Note shall be
made solely out of funds available to the Maker which are not otherwise required
to be applied or set-aside for the payment of any obligations of the Buyer under
the Receivables Transfer Agreement, shall be non-recourse other than with
respect to such funds and shall not constitute a claim against the Maker to the
extent that insufficient funds exist to make such payment. Without limiting the
generality of the foregoing, no payments may be made by the Maker with respect
to this Note at any time (i) that a Termination Event has occurred and is
continuing or (ii) during the period between the Termination Date and the date
on which all Aggregate Unpaids are paid in full.

Except as provided in the immediately preceding paragraph, no demand for any
payment may be made by the Holder, no payment shall be due from the Maker with
respect to this Note and the Holder shall have no claim for any payment under
this Note. In the event that, notwithstanding the foregoing provision limiting
such payment, the Holder shall receive any payment of principal or interest
which is not permitted to be made pursuant to the preceding paragraph, such
payment shall be received and held in trust by the Holder for the benefit of,
and shall be promptly paid over to, the Administrative Agent under the
Receivables Transfer Agreement. The Holder, by its acceptance hereof, agrees to
be so bound.

The Holder of this Note, by its acceptance hereof, agrees that it will not, in
its capacity as a creditor of the Maker, institute against, or join any other
Person in instituting against, the Maker any involuntary proceeding of the type
referred to in the definition of “Event of Bankruptcy” in the Receivables
Transfer Agreement so long as there shall not have elapsed one year plus one day
since the date on which all Aggregate Unpaids are paid in full.

The Maker hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

NALCO RECEIVABLES LLC By:  

 

Name:  

 

Title:  

 

 

B-2



--------------------------------------------------------------------------------

SCHEDULE TO NOTE

 

Date

 

Addition to Principal
Amount

 

Amount of Principal

Paid or Prepaid

 

Unpaid Principal

Balance

 

Notation Made By

                               

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

TRADE NAMES AND FORMER NAMES;

TAXPAYER IDENTIFICATION NUMBER;

ORGANIZATIONAL IDENTIFICATION NUMBER;

JURISDICTION OF INCORPORATION

Federal Employer Identification No.:

Jurisdiction of Incorporation: Delaware

Trade Names or Doing Business as Names:

 

   Alabama:      NALCO COMPANY, INC.    Arkansas:      NALCO COMPANY SERVICES   
California:      NALCO COMPANY WHICH WILL DO BUSINESS AS NALCO COMPANY SERVICES
   New Hampshire:      NALCO COMPANY SERVICES    Rhode Island:      NALCO
COMPANY DBA NALCO SERVICES COMPANY    Utah:      NALCO COMPANY DBA NALCO COMPANY
SERVICES

 

C-1